Citation Nr: 0731587	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-06 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional Vocational Rehabilitation benefits 
under Title 38, 38 U.S.C.A. Chapter 31.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1983 to September 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 determination by the 
VA Vocational Rehabilitation and Counseling Service (VR&C) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In that determination, the VR&C found that 
the appellant was not entitled to additional training under 
Chapter 31.

In September 2006, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  VA vocational rehabilitation opinions found that the 
veteran did not have an employment handicap.

2.  The veteran has been rehabilitated to the point of 
employability.

3.  The veteran's service-connected disabilities have not 
worsened to the point that he is unable to perform the duties 
of the occupation for which he has been trained.

4.  The veteran's educational background and work experience 
have adequately prepared him for an occupation consistent 
with his abilities, aptitudes, and interests; the record does 
not establish that the course of vocational rehabilitation 
that the veteran requests is necessary to pursue or maintain 
employment consistent with his abilities, aptitudes, and 
interests.



CONCLUSION OF LAW

The requirements for entitlement to vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, are not met.  38 U.S.C.A. 
§ §§ 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.41, 
21.44, 21.51, 2.2 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board finds, 
however, that specific VCAA notice was not required in this 
case because the notification procedures for Chapter 31 
claims was not affected by this change in law.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice not 
required in case involving a waiver request).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  

Even so, the evidence of record does reveal that the veteran 
was fully informed about the procedures relating to education 
benefit claims.  In October 2003, VA sent the veteran a 
letter in which he was informed that he might be eligible for 
vocational rehabilitation.  A VA Form 28-8890 was attached; 
this form states that vocational rehabilitation benefits will 
not exceed 48 months.  The veteran was afforded a meeting 
with a VA counselor in December 2003, and he underwent a 
career assessment inventory at that time.  The Board 
therefore finds that all relevant evidence necessary for the 
equitable disposition of the appeal was obtained and that 
additional efforts to notify or assist the appellant in this 
case is not required.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his September 2006 Board hearing a 
the RO that he wants VA to pay for him to go into a Master's 
program because the coursework that he finished at the 
undergraduate level did not get him above an entry-level 
employment. 
The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his March 2006 videoconference 
hearing that he wanted VA to pay for him to pursue a Master's 
level program because the undergraduate training he received 
did not provide for more than entry-level jobs.  See Hearing 
Transcript pp. 6-8.  He maintains that he is entitled to 
additional training.

The veteran has participated in Chapter 31 vocational 
rehabilitation training previously and he completed a 
bachelor's degree in software engineering in December 2004 
under the sponsorship of Chapter 31 vocational 
rehabilitation.

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 
(2006).

VA regulations provide that a person shall be entitled to a 
rehabilitation program under Chapter 31 if such person is a 
veteran who (a)(1) has a service-connected disability rated 
at 20 percent or more that was incurred or aggravated in 
service on or after September 16, 1940; (2) is hospitalized 
for a service-connected disability and has a disability that 
will likely be compensable at a rate of 20 percent or more; 
or (3) has a service-connected disability which is 
compensable, or is likely to be compensable at less than 20 
percent, if the individual filed an original application for 
Chapter 31 before November 1, 1990, and (b) is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2006).

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b).  The term "impairment" is 
defined as a restriction on employability caused by 
disabilities, negative attitude towards the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c).  The law provides that an 
"employment handicap" does not exist when any one of the 
following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f)(2).

The veteran's service-connected disability need not be the 
sole or primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c)(1).  Therefore, its effects must be 
identifiable, measurable, or observable.  38 C.F.R. 
§ 21.51(c)(3).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  
38 C.F.R. § 21.51(c)(4).  The veteran's abilities to obtain 
or retain employment are not impaired if he has a history of 
current, stable, continuous employment.  38 C.F.R. 
§ 21.51(e)(2), (3).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
2002); 38 C.F.R. § 21.52(a).  VA regulations define a 
"serious employment handicap" as a significant impairment of 
a veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52(b).

In reviewing a Board determination concerning Chapter 31 
vocational rehabilitation benefits the United States Court of 
Appeals for Veterans Claims (Court) has noted that "the 
Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996).  The Court further noted 
that such determinations are only set aside in cases found to 
be arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law.

In this case, the pertinent evidence of record shows that 
service connection has been established for degenerative disc 
disease of the lumbar spine (20 percent), residuals of a 
right shoulder injury with degenerative joint disease (10 
percent), residuals of a left (non-dominant) wrist injury (0 
percent), deviated nasal septum (0 percent), hypertension (0 
percent), gastroenteritis (0 percent), and Peyronie's Disease 
(0 percent).  The veteran's combined service-connected 
disability rating is 30 percent.

A June 2005 email message from the veteran to his VA 
counselor, in essence, requested entitlement to VA vocational 
rehabilitation benefits for a master's degree in computer 
information systems.  An October 2005 email indicates that 
the veteran felt he was not getting jobs because of a lack of 
experience and that a graduate degree would be a substitute 
for experience.  

The November 2005 VA letter to the veteran indicates that he 
had completed a vocational rehabilitation program in  
marketable occupation, that he was considered to be at the 
point of employability for an entry level position with his 
undergraduate degree and notified him that he was found to 
not be in need of additional training.  The veteran was 
determined to have overcome his handicap through education.

Based upon the evidence of record, the Board finds it is not 
demonstrated that the veteran's ability to prepare for, 
obtain, or retain employment consistent with his abilities, 
aptitudes and interests is impaired as a result of 
disability.  While the veteran argues that he would be more 
competitive with additional education, the evidence of record 
does not indicate that the veteran has an employment 
handicap.  The veteran has submitted no evidence that he 
either attempted or was unable to obtain any employment based 
upon his existing abilities since filing his claim in 2003.  
The record shows that the veteran is qualified for suitable 
employment consistent with his abilities, aptitudes, and 
interests but has chosen not to obtain employment consistent 
with his abilities, aptitudes, and interests for reasons 
within his control.  The evidence of record indicates that he 
desires to stay close to his home and to make more than a 
certain wage to start.

While the veteran met the service-connected disability 
criteria for basic entitlement to vocational rehabilitation 
training, the Board finds there is no probative evidence of 
an employment handicap.  The veteran's belief as to the 
limited employment opportunities possibly available to him 
without additional training is considered to be plausible; 
however, the opinions of the vocational rehabilitation and 
employment counselor, and the vocational specialist, are 
considered to warrant a higher degree of probative weight.  
These evaluators are considered to have a greater level of 
expertise as to such matters as a result of their training 
and experience, and they opined that the veteran did not have 
an employment handicap.

The preponderance of the evidence is against the veteran's 
claim.  Since the preponderance of the evidence is against 
the claim for additional educational benefits under chapter 
31, the benefit-of-the-doubt doctrine does not apply.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to vocational and rehabilitative services under 
Title 38, U.S.C.A., Chapter 31 is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


